Title: To Benjamin Franklin from Daniel Roberdeau, 28 February 1783
From: Roberdeau, Daniel
To: Franklin, Benjamin


Dear SirPhilade. Feby. 28th. 1783
I cannot hardly refrain my concratulation although the great Event of peace has not been announced here. From experience of your good offices betwixt my relations & myself, permit me to ask the favor of an immediate conveyence of the inclosed. I am Sir Yr. most obt. huml. Sert
Daniel Roberdeau
 
Addressed: His Excellency / Doctor Benjamin Franklin / at the Court of France / Passe / Per Ship Nancy
Notation: Roberdeau 28 Feby. 1783.
